 

 

Heer eee Fr md he er ——

Case 1:18-cv-10836-PGG Document, 139 Filed 01/27/20 _Page 1 of 4

 
 

yore 2{) STATES. NEST QrCT cou
SOUTHERN DISTRICT OF F Mew a

 

 

 

 

 

 

2 a
= r Sy eX

me Ss Gebehy SO.SZ t one wee wht NES
Bek | :
\ pS ae

    
   
  

 

 

 

 

 

 

   
 
  
 
  

 

cle We wea Ve aa Couck pursogt te Caste vu, UAK
SOS, 375 Qyoods, Ve Clea Vee Cone
Sanaa cs aAlgus wie ow: 9 det edttie les, 5 we ade ast Caseh
. Nodtet entry. . B) NAG ony ees We 4 det eens cg. Teqmss ne
ant. rests awe it ished Peaces Copt \oned boy We clotn Ae
NER NERGENCT Motto FoR We EARIUG Awd ORO Qs oe
- - Reavrenve Couns FOR THE DEFEUOAVTS 10 Slow Cause
FoR Ural ATPows oF Lac. Qu. R A SCR)CS). AMO NEU/. -
— YoRia R. PROF. Com. 4. ACC a). "oc inte albemebiueces) L i
a os EROENCY Moto FOR WEAREUG. AWD ORL TO SHO
USE. | | |
wt | “NB Z MZ 6 AW oars OV sa Nhe Sele repack o 08, Teng 4 Resheatning —_
. Ode” MK cae x “aren requests. rol Op CAL OS eave) ih
| PHRASE Motrow FOR A TEMPORARY, sa beyuce ORNER
| | \. DE LAS oat Se “er OS... “Mise OuS. Relrd> "
RR rm DATARY NUDTCI gers CEE, R, Bud, WLCCD),
LASB HBB, MA ogquas onthe Salt repack on: Lebbec” Te gleatll

   
  

A, cok / on

 

 

 

   
 

 

 

 

 

      

 

 

He

 

 

 

 

 

a in. Ree
|
Li

 

eda
roe

‘deh requests Take Dhaerg es,

Case 1:18-cv-10836-PGG Document

 

Tees. son Ne \
pecs Ya
¥ RECROT IPRA OEC:

“hE A

hE.

139 Filed 01/27/20 Page 2 of 4

o seek Ay es au ie!
doen by “MOT OW

‘OUNSBL TO on) ROK, CLASS

 

: Cnet Te.

 

 

 

 

if ib, ae Ire LE Rc os

Renews DEM

The dusk nutes Wa Veer C

 

 

ck Yones Kw CS) Whee nine CY) eo
ae BAB V3 on) sequels Wade

 

ie va. Og 4 “ Declewelom C Cray fon )s. ;

a Sepenahe Sed ecabtons 5 brea inn indy - |

 

ede beck erhny. The ple ie
onli Wat leone. Mase SS
| Deceyleer Sth, LAY

gly Teak Ay oh

%q

3 well Ca th Seperate ees —

+4 4 cpipece bs have been Hed ga.
Scher notes At Wes a8 the,

 

 

ASS

} Mow

ppeccs ot OE. 404 eb 4.

cod Sidaich debe Welw’: ray

 

 

Herd Saluckon cated cx,

Aa, 2009; 08) Ne Corfe
— Re glass o§) War

ott ppvests Mea \.¥: AX)

 

pe slit ws ue CD Seperhe Rug

WDeclerban Cnc mation) Decdaabar

eo Centte cake) wa ewes by |

Me enelane. aye Noal

Yan) at OF
(yy ae \S\ines-

 

- Be Docuynertee Sousmarta’ We lune \nstes

ya ries bc easo a) abt Mose Sel
: mae repart tS, Naan

‘DE ye AQA ON fiers On Ve Os

ay |

 

S

 

  

 

i “MomiaN Fok WW Extn

SPO IU OF ar i

Nos.

 

 

Nyy AQ, CS AR Leg Wel oS Ten
lassi acute wh We Be LAY Rg

  

Wel) acon

  

 

eed SM

(DLO, N09 \e men |. 5 g.
(ny, 2 Ps ADY kif nator be
‘Nese Teas hie comely

 
 

‘6 whch

 

RAR,
| 7 \i guint Rows Mores ek \hess Neder seen Ya &, AAR Or
_» NDA ow be. Pegyeats Wake We Govt onker We Cl: U

 

 

 

 

 

 

 

MAT

 

 

 
creecescerdhcte re eee cementless me

 

 

 

, Case 1:18-cv-10836-PGG Document 139 Filed 01/27/20 Page 3 of 4

 

ae ae Alegrtib als We Covel on) We Clack Re dheie alledton to
Mee: WML) Owe, mothers, ome ow ke Mokes \nia mens aveleilite a |
pests RSG 0 gaaut te Me gator malo ole of Boake
oud os — ra\lnox US. 6
wal Ye] OS. Me Aas), DY gs de \ve Condcincn envelate
easing oot ete MEAL ¢ j

 

 

 

 

 

os Ape ASA ess UA Coe poskage onl nondedh
— itt Mees Wheeler ve ra ‘Vere thoke CMG on bese cing ih

| VON. PSuky ov Weleeda,
Mh aby . su aM aM

 

Made apace a CS ON! cory

 
 
  

     

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

1M 10

beard Meogegefg tte efcagty fy fel fala fetathasselty plat ShStEt

2 ee

     

SERV Aap Opsreny
SS P?g Gah

DADLA CN C™y ALUN Te ahh

 

 

      

 

= PRO PAD PS SRY
Tepe TPS S(

 

 

Case [L:18-cv-10836-PGG Document139 Filed 01/27/20 Page 4 |

 

808ZP NI ‘einey ava;

€€ X0g 'O%
UORN}RSU] [BUOIELIOZ Ierpay
WO -CRbey “MASWINN

TEAS) SY WN

 

 

 

 

 

 
